DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 1/19/2021 amended claims 1, 10 and 15.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 112 rejections from the office action mailed 10/22/2020; therefore these rejections are withdrawn.  Also, applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Sakanoue in view of Miyamoto from the office action mailed 10/22/2020; therefore this rejection is withdrawn.  New grounds of rejection necessitated by applicants’ amendments are set forth below.    

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-8, 10-18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto et al., US Patent Application Publication No. 2014/0113848 (hereinafter referred to as Miyamoto) in view of Swartele et al., US Patent Application Publication No. 2009/0005274 (hereinafter referred to as Swartele).   
	Regarding claims 1-8 and 10-14, Miyamoto discloses a lubricating oil composition comprising a mineral base oil being obtained from a refining process wherein the base oil has a KV40 of 5.20 mm2/s, a KV100 of 1.72 mm2/s, a flash point of 155°C, a paraffin content of greater than 70%, an aromatics content of 2% or less (as recited in claims 1-5 and 7-8) (Para. [0034] and [0066] and Base Oil 1/Table 1) to which is added 2-10 wt% of a polymethacrylate viscosity index improver having a molecular weight ranging from up to 1,000,000 (as recited in claims 1 and 10-11) (Para. [0084], [0106] and [0112] and see Examples/Table 3) wherein the lubricating oil composition has a Noack value ranging from 5 to 40, and a flash point of 150°C or higher (as recited in claims 1 and 12) (Para. [0138]-[0139]).      
	Miyamoto discloses all the limitations discussed above but does not explicitly disclose the Brookfield viscosity at -40°C or the KV60°C of the lubricating oil composition as recited in claim 1.   
Swartele discloses a lubricant composition for use in shock absorbers (as recited in claims 13-14) (see Title) having a KV100 of less than 5 mm2/s, a flash point of greater 
It is the position of the examiner that based on the combination of references discussed above that the KV60 of the modified composition would be within or at least overlap the range recited in claim 1.  

Regarding claims 15-18 and 20-22, see discussion above.  

Response to Arguments
6.	Applicants’ arguments filed 1/19/2021 regarding claims 1-8, 10-18 and 20-22 have been fully considered and are moot as the rejections from the previous off ice action has been withdrawn as discussed above.    
	It is the position of the examiner that the references discussed above adequately read on the claims as instantly recited.   

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771